DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
¶ 0060 refers to both 260 and 266 as “aperture”
¶ 0132 refers to 1002 as “light source” however in ¶ 0142 1002 is referred to as “sensor” and in ¶ 0143 1002 is referred to as “image capture device”
¶ 0132 refers to 904 as “light source” in Fig. 9B, however Fig. 9B does not contain 904; instead Fig. 9B contains 1004, which is not referred to in ¶ 0132
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites the limitation "the aperture" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as “the aperture” as -the first aperture.-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51, 52, 59, 60, 61, 62, 66, and 67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klein (US 20190269083 A1).

Regarding claim 51, Klein teaches a plant-growing container comprising:
a lower portion and a wall extending upwardly from the lower portion, (See ¶ 0081, lines 1-5, in embodiments 3700 and 3900 the rearmost portion 3701 of the rear shroud links together the top member 3703, base member 3705, and left and right side members 3707, thereby giving additional support for the base member while providing further erosion protection to the plant plug)
the wall comprising a first aperture; (See ¶ 0081, lines 6-9, to provide drainage, on either side of the plug holder there is a slot 3709 that is adjacent to base member 3705 and that extends from surface 503 of edge member 501 to rearmost portion 3701)
an orifice formed by an upper portion of the wall and configured to receive a removable seed receptacle; (See ¶ 0063, lines 2 & 3, where edge member 501 encircles the plant container opening as shown)
and a reservoir provided by a lower portion of the wall, wherein the reservoir is configured to hold fluid; (See ¶ 0081, lines 11-13, note that embodiment 3900 also includes a trough member 3901 that enhances water/nutrient delivery)
wherein the container is configured to be removably inserted into a port of a module of a plant-growing system; (See ¶ 0061, lines 1-4, the plant plug holder of the invention is not limited to use with a particular hydroponic tower design. For example, the tower can be extruded as a single piece tower. Alternately, the tower can utilize a multi-piece design) (See ¶ 0063, line 1, plant plug holder 105 is attached to tower face 101)
wherein the reservoir is configured to receive a portion of a fluid that is circulated through the plant-growing system. (See ¶ 0081, lines 11-13, note that embodiment 3900 also includes a trough member 3901 that enhances water/nutrient delivery)
Regarding claim 52, Klein teaches:
The container of Claim 51, wherein the wall further comprises a second aperture, (See ¶ 0081, lines 9-11, a plurality of apertures 3711 are located on side members 3707 and top member 3703)
wherein the first aperture is larger than the second aperture, (See Fig. 40, first aperture is larger than each aperture in the plurality of apertures)
wherein second aperture is level with a bottom of the first aperture when the plant-growing container is in an upright position resting on its lower portion. (See Fig. 40, bottom of first aperture and second aperture are level with each other if the container is in an upright position)
Regarding claim 59, Klein teaches:
The container of Claim 51, wherein the removable seed receptacle is configured to house a plant, (See ¶ 0001, lines 1-4, the present invention relates generally to hydroponic growing systems and, more particularly, to a plant plug holder configured to hold a seedling within a hydroponic tower while it grows from seedling to mature plant)
wherein the plant-growing container is configured to confine at least some roots of the plant while the removable seed receptacle is located in the plant-growing container. (See ¶ 0081, lines 9-11, to insure adequate space for root growth, a plurality of apertures 3711 are located on side members 3707 and top member 3703)
Regarding claim 60, Klein teaches:
The container of Claim 51, wherein during circulation of the fluid through the plant-growing system, the aperture is configured to receive the portion of fluid via the first aperture. (See ¶ 0081, lines 6-9, to provide drainage, on either side of the plug holder there is a slot 3709 that is adjacent to base member 3705 and that extends from surface 503 of edge member 501 to rearmost portion 3701)
Regarding claim 61, Klein teaches:
The container of Claim 51, wherein during the circulation of the fluid through the plant-growing system, the reservoir is configured to receive the portion of fluid that passes through the first aperture. (See ¶ 0081, lines 11-13, note that embodiment 3900 also includes a trough member 3901 that enhances water/nutrient delivery) (See Fig. 40, trough is located below first aperture)
Regarding claim 62, Klein teaches:
The container of Claim 51, wherein during circulation of the fluid through the plant-growing system, the first aperture is configured to allow at least some of the portion of fluid to exit the plant-growing container through the first aperture in response to the reservoir receiving a first threshold amount of fluid. (See ¶ 0081, lines 6-9, to provide drainage, on either side of the plug holder there is a slot 3709 that is adjacent to base member 3705 and that extends from surface 503 of edge member 501 to rearmost portion 3701)
Regarding claim 66, Klein teaches a plant-growing container comprising:
a wall comprising an aperture; (See ¶ 0081, lines 6-9, to provide drainage, on either side of the plug holder there is a slot 3709 that is adjacent to base member 3705 and that extends from surface 503 of edge member 501 to rearmost portion 3701)
an orifice formed by the wall and configured to receive a removable seed receptacle; (See ¶ 0063, lines 2 & 3, where edge member 501 encircles the plant container opening as shown)
a reservoir; (See ¶ 0081, lines 11-13, note that embodiment 3900 also includes a trough member 3901 that enhances water/nutrient delivery)
and wherein the container is configured to be removably inserted into a cavity of a module of a plant-growing system. (See ¶ 0061, lines 1-4, the plant plug holder of the invention is not limited to use with a particular hydroponic tower design. For example, the tower can be extruded as a single piece tower. Alternately, the tower can utilize a multi-piece design) (See ¶ 0063, line 1, plant plug holder 105 is attached to tower face 101)
Regarding claim 67, Klein teaches:
The plant-growing container of Claim 66, wherein the aperture is a first aperture, (See ¶ 0081, lines 6-9, to provide drainage, on either side of the plug holder there is a slot 3709 that is adjacent to base member 3705 and that extends from surface 503 of edge member 501 to rearmost portion 3701)
wherein the wall further comprises a second aperture, (See ¶ 0081, lines 9-11, a plurality of apertures 3711 are located on side members 3707 and top member 3703)
wherein the first aperture is larger than the second aperture, (See Fig. 40, first aperture is larger than each aperture in the plurality of apertures)
wherein second aperture is level with a bottom of the first aperture when the container is in an upright position. (See Fig. 40, bottom of first aperture and second aperture are level with each other if the container is in an upright position)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20190269083 A1).

Regarding claim 63, the embodiment described in Fig. 40 and ¶ 0081 of Klein (first embodiment) teaches the container of Claim 51 wherein:
the wall further comprises a second aperture, (See ¶ 0081, lines 9-11, a plurality of apertures 3711 are located on side members 3707 and top member 3703)
The first embodiment of Klein, however fails to explicitly state wherein the second aperture is configured to reduce an amount of fluid in the container to a second threshold amount of fluid.
The second embodiment described in Fig. 5 and ¶ 0074 of Klein (second embodiment) teaches:
wherein the second aperture is configured to reduce an amount of fluid in the container to a second threshold amount of fluid. (See ¶ 0074, lines 13-20, it should be understood that while continuous open slots 535 are preferred in order to maximize drainage, these slots could be replaced with a series of drainage apertures. For example, the side members could extend to the base member, and a series of apertures could be integrated into the side members where the apertures are positioned along the top of the base member to prevent pooling)
Therefore, it would have been obvious to one of ordinary skill in the art of plant growth containers before the effective filing date of the claimed invention to have provided the invention of the first embodiment of Klein with the drainage apertures of the second embodiment of Klein, in order to ensure liquid within the seed receptacle has the opportunity to drain from the container. The addition of drainage holes allows the seed pods within the plant growing system to experience a higher degree of nutrient flow and not become subject to stagnant liquid which can contribute to suboptimal growth. 

Claims 53, 54, 55, 57, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20190269083 A1) in view of Cooley (US 7954277 B2).

Regarding claim 53, Klein discloses the invention of claim 51, however Klein fails to explicitly state an engagement portion on an interior surface of the wall, the engagement portion configured to mate with an engagement portion of the removable seed receptacle. 
Cooley teaches:
an engagement portion on an interior surface of the wall, (See Fig. 7, inner rib 15 is an engagement portion on the interior surface of the container)
the engagement portion configured to mate with an engagement portion of the removable seed receptacle. (See col 9, lines 10-13, each main rib has an upper end 26 adjacent to the upper rim and is formed with a groove 27 along its outer surface which fits over a rib of a container into which the insert is fitted)
Therefore, it would have been obvious to one of ordinary skill in the art of plant growth containers before the effective filing date of the claimed invention to have provided the invention of Klein with the engagement portions of Cooley, in order to ensure the plant container has a means of securing the seed receptacle to prevent rotational movement or dislodgement during the growth period of the plant. 
Regarding claim 54, Klein in view of Cooley discloses the invention of claim 53, and furthermore, the modified reference teaches the engagement portion of the plant- growing container comprises a protrusion, wherein the engagement portion of the removable seed receptacle comprises at least one of a cavity, an aperture, or a groove, and wherein the engagement portion of the removable seed receptacle is configured to receive the protrusion. 
Cooley teaches: 
the engagement portion of the plant- growing container comprises a protrusion, (See Fig. 7, rib 15 is an engagement portion comprising a protrusion)
wherein the engagement portion of the removable seed receptacle comprises at least one of a cavity, an aperture, or a groove, and wherein the engagement portion of the removable seed receptacle is configured to receive the protrusion. (See col 9, lines 10-13, each main rib has an upper end 26 adjacent to the upper rim and is formed with a groove 27 along its outer surface which fits over a rib of a container into which the insert is fitted)
Regarding claim 55, Klein in view of Cooley discloses the invention of claim 53, and furthermore, the modified reference teaches the engagement portion of the removable seed receptacle is configured to clip into or onto the engagement portion of the plant- growing container.
Cooley teaches:
the engagement portion of the removable seed receptacle is configured to clip into or onto the engagement portion of the plant- growing container. (See col 9, lines 10-13, each main rib has an upper end 26 adjacent to the upper rim and is formed with a groove 27 along its outer surface which fits over a rib of a container into which the insert is fitted)
Regarding claim 57, Klein in view of Cooley discloses the invention of claim 53, and furthermore, the modified reference teaches the engagement portion of the removable seed receptacle exerts an outward pressure on an interior of the plant-growing container when the container receives the removable seed receptacle.
Cooley teaches:
the engagement portion of the removable seed receptacle exerts an outward pressure on an interior of the plant-growing container when the container receives the removable seed receptacle. (See col 9, lines 43 & 44, the insert is designed to fit "hand-in-glove" into the container. A neat [snug] fit is aided by the main ribs which fit over the ribs of the container)
Regarding claim 69, Klein in view of Cooley discloses the invention of claim 66, and furthermore, the modified reference teaches a first engagement portion located on an interior surface of the wall and matable with a second engagement portion of a removable seed receptacle.
Cooley teaches:
a first engagement portion located on an interior surface of the wall and matable with a second engagement portion of a removable seed receptacle. (See Fig. 7, inner rib 15 is an engagement portion on the interior surface of the container) (See col 9, lines 10-13, each main rib has an upper end 26 adjacent to the upper rim and is formed with a groove 27 along its outer surface which fits over a rib of a container into which the insert is fitted)
Therefore, it would have been obvious to one of ordinary skill in the art of plant growth containers before the effective filing date of the claimed invention to have provided the invention of Klein with the engagement portions of Cooley, in order to ensure the plant container has a means of securing the seed receptacle to prevent rotational movement or dislodgement during the growth period of the plant. 


Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Klein (US 20190269083 A1) and Cooley (US 7954277 B2), as applied to claim 55 above, and further in view of the second embodiment of Klein (US 20190269083 A1).

Regarding claim 64, the first embodiment of Klein in view of Cooley discloses the invention of claim 55, however fails to explicitly state during circulation of the fluid through the plant-growing system, at least some of the fluid exits the plant-growing container through the second aperture responsive to the reservoir holding greater than the second threshold amount of fluid.
The second embodiment of Klein teaches:
during circulation of the fluid through the plant-growing system, at least some of the fluid exits the plant-growing container through the second aperture responsive to the reservoir holding greater than the second threshold amount of fluid. (See ¶ 0074, lines 13-20, it should be understood that while continuous open slots 535 are preferred in order to maximize drainage, these slots could be replaced with a series of drainage apertures. For example, the side members could extend to the base member, and a series of apertures could be integrated into the side members where the apertures are positioned along the top of the base member to prevent pooling)
Therefore, it would have been obvious to one of ordinary skill in the art of plant growth containers before the effective filing date of the claimed invention to have modified the invention of the first embodiment of Klein and Cooley to incorporate the drainage apertures of the second embodiment of Klein, in order to ensure liquid within the seed receptacle has the opportunity to drain from the container. The addition of drainage holes allows the seed pods within the plant growing system to experience a higher degree of nutrient flow and not become subject to stagnant liquid which can contribute to suboptimal growth.


Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20190269083 A1) and Cooley (US 7954277 B2), as applied to claim 53 above, and further in view of Panopoulos (US 20140083009 A1).

Regarding claim 56, Klein in view of Cooley discloses the invention of claim 53, however the modified reference fails to explicitly state the engagement portion of the removable seed receptacle protrudes through a portion of the container when the container receives the removable seed receptacle. 
Panopoulos teaches:
the engagement portion of the removable seed receptacle protrudes through a portion of the container when the container receives the removable seed receptacle. (See ¶ 0072, lines 3-13, the outer profile includes at least one abutment 48 and 52 for engaging the formation of an alike container when stacked therein. When in use, the container can be stacked with an alike container in a nesting relationship such that one container forms receiver 14 and the other forms nester 12 that is positioned in a lowered operative position within receiver 14, and the relative positions of the containers can be adjusted by locating the at least one abutment 48 and 52 of the outer profile of nester 12 on the at least one formation 36 and 40 of receiver 14 and thereby supporting the nester in an raised operative position) (See Fig. 3, abutment 52 forms a cavity in the internal wall of receiver 14 which is configured to receive the abutment 52 of Fig. 5 which protrudes from the external wall of nester 12 and protrudes through the cavity in the internal wall of receiver 14)
     Therefore, it would have been obvious to one of ordinary skill in the art of plant growth containers before the effective filing date of the claimed invention to have modified the invention of Klein and Cooley to include the abutments of Panopoulos in which the engagement portions of the removable seed receptacles protrude through, in order to ensure the plant container has a means of securing the seed receptacle  to prevent rotational movement or dislodgement during the growth period of the plant.

Claims 58, 65, 68, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20190269083 A1) in view of Baker (US 20170055473 A1).

Regarding claim 58, Klein discloses the invention of claim 51, however Klein fails to explicitly state an engagement portion on an exterior surface of the wall, the engagement portion configured to mate with an engagement portion of the module.
Baker teaches:
an engagement portion on an exterior surface of the wall, (See ¶ 0035, lines 15-31, the plant containers are constructed of a generally cylindrical shape having a notch 205 located on perimeter surface 204 of the plant container. The notch comprises a perpendicular surface designed to be positioned against the inside edge of the aperture. The notch allows the secured connection between the plant container and housing. The notch further provides a quick-connect and disconnect method for installing and removing the plurality of plant containers from the housing. During use, the plant container is passed through the aperture in a perpendicular position relative to the surface of the housing. Once the notch is passed though the aperture the plant container is angled until the notch catches the inside edge of the aperture. For removal, the plant container can be rotated then pulled back through the aperture, or pressure can be applied to the container freeing the notch from the inside edge of the housing allowing removal)
the engagement portion configured to mate with an engagement portion of the module. (See ¶ 0035, lines 15-31, the plant containers are constructed of a generally cylindrical shape having a notch 205 located on perimeter surface 204 of the plant container. The notch comprises a perpendicular surface designed to be positioned against the inside edge of the aperture. The notch allows the secured connection between the plant container and housing. The notch further provides a quick-connect and disconnect method for installing and removing the plurality of plant containers from the housing. During use, the plant container is passed through the aperture in a perpendicular position relative to the surface of the housing. Once the notch is passed though the aperture the plant container is angled until the notch catches the inside edge of the aperture. For removal, the plant container can be rotated then pulled back through the aperture, or pressure can be applied to the container freeing the notch from the inside edge of the housing allowing removal)
Therefore, it would have been obvious to one of ordinary skill in the art of plant growth containers before the effective filing date of the claimed invention to have to have provided the invention of Klein with the engagement portions of Baker, in order to ensure the plant container has means to secure to the plant growing system to prevent dislodgement of the container during the growth period of the plant. 
Regarding claim 65, Klein discloses the invention of claim 51, however Klein fails to explicitly state the container is a substantially cylindrical structure.
Baker teaches:
the container is a substantially cylindrical structure. (See ¶ 0035 lines 15 & 16, the plant containers are constructed of a generally cylindrical shape)
Therefore, it would have been obvious to one of ordinary skill in the art of plant growth containers before the effective filing date of the claimed invention to have to have provided the invention of Klein with the cylindrical structure of Baker, in order to provide a container that has a common shape which allows for more uniform root distribution and nutrient circulation during the growth period of the plant.
Regarding claim 68, Klein discloses the invention of claim 66, however Klein fails to explicitly state the container is a substantially cylindrical structure.
Baker teaches:
the container is a substantially cylindrical structure. (See ¶ 0035 lines 15 & 16, the plant containers are constructed of a generally cylindrical shape)
Therefore, it would have been obvious to one of ordinary skill in the art of plant growth containers before the effective filing date of the claimed invention to have to have provided the invention of Klein with the cylindrical structure of Baker, in order to provide a container that has a common shape which allows for more uniform root distribution and nutrient circulation during the growth period of the plant.
Regarding claim 70, Klein discloses the invention of claim 66, however Klein fails to explicitly state a first engagement portion located on an exterior surface of the wall and matable with a second engagement portion of a module through which the container is configured to be inserted. 
Baker teaches:
a first engagement portion located on an exterior surface of the wall and matable with a second engagement portion of a module through which the container is configured to be inserted. (See ¶ 0035, lines 15-31, the plant containers are constructed of a generally cylindrical shape having a notch 205 located on perimeter surface 204 of the plant container. The notch comprises a perpendicular surface designed to be positioned against the inside edge of the aperture. The notch allows the secured connection between the plant container and housing. The notch further provides a quick-connect and disconnect method for installing and removing the plurality of plant containers from the housing. During use, the plant container is passed through the aperture in a perpendicular position relative to the surface of the housing. Once the notch is passed though the aperture the plant container is angled until the notch catches the inside edge of the aperture. For removal, the plant container can be rotated then pulled back through the aperture, or pressure can be applied to the container freeing the notch from the inside edge of the housing allowing removal)
Therefore, it would have been obvious to one of ordinary skill in the art of plant growth containers before the effective filing date of the claimed invention to have to have provided the invention of Klein with the engagement portions of Baker, in order to ensure the plant container has means to secure to the plant growing system to prevent dislodgement of the container during the growth period of the plant. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Fulbrook, US 2013/0118074, discusses a hydroponic modular planting system. 
Whitworth, US 2019/0269081, discusses a hydroponic tower compatible plant container.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SPENCER THOMAS CALLAWAY whose telephone number is (571)272-
3512. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.C./
Examiner, Art Unit 3642
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642